Citation Nr: 1726906	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent, prior to February 2016, for a right knee disability.

2.  Entitlement to a rating in excess of 30 percent, on and after April 1, 2017, for a right knee disability, status post right knee replacement.

3.  Entitlement to a compensable rating prior to August 12, 2016, and in excess of 20 percent thereafter, for left knee instability.

4.  Entitlement to a rating in excess of 10 percent for left knee limitation of motion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to July 1992.  The DD Form 214 notes 7 years, 5 months and 5 days prior active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in February 2015, when it was remanded for further development, to specifically include providing the Veteran an opportunity to appear at a Board hearing.  In September 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

These matters were again before the Board in April 2016, at which time they were remanded for additional development, to include obtaining a new VA examination.  Additionally, prior to the claims being remitted to the Board for further appellate review, the RO issued a February 2017 rating decision wherein it granted a temporary total (100 percent) rating for total right knee arthroplasty and special monthly compensation for housebound status, effective from February 25, 2016, through April 1, 2017, after which a 30 percent rating was assigned.  Therefore, given that this is a full grant of benefits for the aforementioned period of time, the Board has subsequently modified the claims on appeal to reflect these decisions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his bilateral knee disabilities are worse than is reflected by the ratings he has been assigned.  In a November 2016 opinion, the VA examiner noted that the Veteran had right knee surgery in March 2016 and that he required approximately 13 months for a full recovery.  Therefore, the examiner opined that the Veteran would need to have a new examination after April 2017 in order to appropriately assess the current severity and nature of his right knee disability post-surgery.  As a result, the Board finds that a new examination is necessary.  

Additionally, the Court of Appeals for Veterans Claims has held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board has reviewed the August 2016 VA examination report; while there are findings regarding pain on weightbearing in both knees, it does not appear that the examiner tested the Veteran for pain in active and passive motion, or that range of motion testing in the opposite undamaged joint was conducted (nor was there a finding that testing in the opposite undamaged joint was not possible).  

Consequently, the Board also finds the August 2016 VA examination to be inadequate on this basis.  Therefore, a remand is necessary in order to obtain a new VA medical examination to evaluate the Veteran's bilateral knee disabilities.  See 38 C.F.R. § 4.59 (2016); Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his bilateral knee disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed.  The knees should be tested in both active and passive motion, in weightbearing and non-weightbearing positions and, if possible, with range of motion measurements of the opposite undamaged joint.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his bilateral knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




